DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I in the reply filed on 7/31/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-6, 21-23 and 27-28 are directed to the elected invention.
	
Claim Objections
Claim 28 objected to because of the following informalities:
Line 2 of claim 28 appears to have a typo and it is believed the claim should read, “…the core further comprises a second cage…”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harder US 2014/0102966 in view of McElroy et al. US 2013/0228504.

Claim 1, Harder teaches a method of filtering a spa, comprising: securing a filtering system to a spa comprising: securing a fitting (280, 281) to a suction line (266) of the spa, the fitting comprises a central hole to allow water to pass therethrough, engaging a core (284) to the fitting by advancing the core in a one way direction, toward the fitting, wherein the core comprises: a tubular body and an arm (thread on the bottom portion) configured to engage the fitting to allow one way advancement of the core, and advancing a filter (270) onto the core wherein the core in engageable with the filter such that the filter is non-rotatable when engaged to the core, the core and filter being oval shaped (fig. 1-3, paragraph 26-28). Harder does not teach the core comprising a rib and the filter comprising a cutout.
McElroy teaches a core (18) comprising a rib (134) extending from a tubular body of the core along a length of the core and advancing a filter (12) onto the core, the filter comprising a cutout (116), and wherein the rib of the core is engageable with the cutout 
Claims 2, 4, 6, Harder further teaches the core comprises a cage extending along the core from a proximal portion to a distal portion (fig. 1-5); locking a cap (264) onto a distal portion of the core wherein the cap secured the filter to the core (fig. 1-3, paragraph 25); passing water through the suction line of the spa and through the filtering system (fig. 1-3, paragraph 17); 
Claim 3, the combination of Harder and McElroy will inherently provide the step of advancing the filter onto the core comprises positioning the filter around the core in a single orientation.

Claims 5, 21-23 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harder US 2014/0102966 in view of McElroy et al. US 2013/0228504 as applied to claim 1 above, and further in view of Kott et al. US 2007/0241040 and Smart US 4,617,118.

Claims 5, 21 and 27, Harder in view of McElroy teach the method of claim 1 but do not teach the fitting comprises a plurality of fins facing the core.
Harder teaches the core is threaded into the fitting and the filter is held in place by threading a cap onto the core (fig. 1-3, paragraph 25). Removing the cap from the 
Claims 22-23 and 28, Harder further teaches the step of engaging the core comprises engaging the core having a proximal portion and a distal portion with a first cage having a tubular body with a plurality of openings positioned between the proximal portion and the distal portion (fig. 1-3). Harder does not teach a second cage. Kott teaches a first cage (32) and a second cage positioned toward the distal portion within the first cage and positioning a cartridge in the second cage (paragraph 42). Kott teaches the cage (32) comprising a special recess hole or the like, equated to the recited second cage, for receiving an ionizer cartridge but does not teach the second cage having a tubular body with a plurality of openings separate from the first cage. The use of such a cage structure for holding an ionizer cartridge is a well-known technique in the art and would have been well within the normal capabilities of one of ordinary skill .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778